Dolliver, J.
On April 28, 1976, an information was filed charging the defendants with grand larceny—fraud. On September 21, 1976, finding no waiver by defendants, the trial court dismissed the charge for failure to observe the 90-day time limit under CrR 3.3(b). On December 16, 1976, in State v. Striker, 87 Wn.2d 870, 557 P.2d 847 (1976), we held the CrR 3.3(b) time began to run upon the filing of the information.
Plaintiff persuades us neither that State v. Striker, supra, can be distinguished nor that we should change our position in that case.
Affirmed.
Wright, C.J., and Rosellini, Hamilton, Stafford, Utter, Brachtenbach, Horowitz, and Hicks, JJ., concur.